DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Objections
2.	Claim 13 is objected to because of the following informalities:  
Claim 13 recites the limitation “the facility can satisfy” which includes language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure; therefore, it does not limit the scope of a claim or claim limitation.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites the limitation “the cost” in line 18 which is indefinite and vague. Claim 6 recites the limitation previously “cost” in line 4, “an initial cost” in line 7, and “an updated cost” in line 14.  Also Claim 1 recites the limitation “material handling cost” in line 18-19. Which “cost” is it referring?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

4.	Claim 1, 4, 5, 9, 10, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pourhassan et al. (“An integrated simulation-based optimization technique for multi-objective dynamic facility layout problem”) in view of Hailemariam (“Redesign of the Layout and the Materials Flow of a Production Plant”).
As per Claim 1, 9, and 16, Pourhassan et al. teaches a method/computing device for computerized layout-based resource allocation (Abstract), comprising: 
utilizing at least one processor configured to perform operations associated with a simulation-based optimization framework operable to simultaneously find an optimal layout design for a facility and optimal resource allocation for the facility (Abstract “dynamic facility layout problem (DFLP) arranging and rearranging of manufacturing facilities such that material handling and the relevant costs to be minimized mathematically”), including: 
accessing data including a plurality of parameters for generating an initial layout for a plurality of departments of a facility (section 3 “mathematical model” with “the parameters, indexes and decision variables”) and a resource allocation defining a predetermined number of resources assigned to the plurality of departments of the facility (section 3 “Constraint set (3) ensures that each machine should be located in one position and constraint set (4) ensures that in each position only one machine should be allocated”; section 4.2.2 “layout of five machines in two periods. In this chromosome, in period 1, the machine 1 is assign to location 1, the machine 3 is assign to location 2, the machine 5 is assign to location 3 and so on”); 

applying a layout redesign algorithm to the data to generate a layout redesign (Fig. 2 “Use genetic algorithm and NSGA-II to find optimum layout plan”). 
Pourhassan et al. fails to teach explicitly applying a layout improvement algorithm to information associated with the layout redesign to identify possible exchanges to adjacent departments of the layout redesign that minimize material handling cost. 
Hailemariam teaches applying a layout improvement algorithm to information associated with the layout redesign to identify possible exchanges to adjacent departments of the layout redesign that minimize material handling cost (section 3.3.1 “CRAFT”).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Hailemariam into Pourhassan et al.’s invention to obtain the invention as specified in Claim 1, 9, and 16. Particularly CRAFT as taught by Hailemariam would have been easily conceived by one having ordinary skill in the art to minimize the material movement cost by pair-wise exchanges among departments that are either adjacent or equal in area (Pg 14).

As per Claim 4 and 19, Pourhassan et al. teaches wherein the data includes a first dataset defining information about dynamicity of worker performance (section 3 “mathematical model” with “the parameters, indexes and decision variables” section 4 “a set of experimental data presents simulation inputs”), and a second dataset defining dynamicity of plant propagation such that the resource allocation and the layout redesign consider both dynamicity of human and plant behavior (section 4 “design of experiments (DOE) could assist to reach a possible finite set of layout scenarios. In each experiment a scenario is run to estimate all necessary system performance measures (PFM)”).

As per Claim 5 and 17, Pourhassan et al. fails to teach explicitly wherein the layout redesign algorithm further includes mapping the locations of the plurality of departments of the layout redesign along the facility, by: 

identifying a second department to be mapped adjacent to the first department based on a commutation score, the second department having a highest commutation exchange with the first department.
Hailemariam teaches wherein the layout redesign algorithm further includes mapping the locations of the plurality of departments of the layout redesign along the facility (Pg 34, Pg 43, Fig. 5.12 (b)), by: 
selecting a first department of the facility (Pg 38, Figure 5.6, “The tentative location of the New Warehouse has been identified, but its location can be change; we use this tentative location as its initial location”; Pg 42 “Starting with this initial layout, we applied the improvement algorithm to develop the best layout for this scenario (i.e., when the machines are located in the Handling department).”); and 
identifying a second department to be mapped adjacent to the first department based on a commutation score, the second department having a highest commutation exchange with the first department (Pg 39-40, Pg 43 “The final layout has placed department pairs with higher interdepartmental flow next to each other.”, Pg 75).

As per Claim 10, Pourhassan et al. fails to teach explicitly wherein the predetermined number of resources includes workers or equipment for completing a process or task.
Hailemariam teaches wherein the predetermined number of resources includes workers or equipment for completing a process or task (section 3 “The products require processing on different subsets of the m machines and caused flow of materials between machines.”). 

Hailemariam teaches wherein the simulation model controls tradeoff between different transported units passing through the departments of the facility (section 5.1 “cost tradeoff between the options” and comparing “flow network” generated for two option scenarios using weighted arc and calculating “transportation cost” based on “flow network”; “minimize the operating (transportation) cost; they are less concerned with the space utilization and building expansions and the investments on the packaging materials”; Pg 53-62, Table 6.3-6.4: trading off distance of the path distance for “cost”).

As per Claim 20, Pourhassan teaches further comprising embedding the layout redesign algorithm … with the simulation model (Fig. 2).
Pourhassan fails to teach explicitly the layout improvement algorithm.
Hailemariam teaches the layout improvement algorithm (section 3.3.1 “CRAFT”).

5.	Claim 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pourhassan et al. (“An integrated simulation-based optimization technique for multi-objective dynamic facility layout problem”) in view of Hailemariam (“Redesign of the Layout and the Materials Flow of a Production Plant”), further in view of Shah et al. (“Dynamic Facility Planning under Production and Material Handling Capacity Constraints”).
Pourhassan et al. as modified by Hailemariam teaches most all the instant invention as applied to claims 1, 4, 5, 9, 10, 15-17, and 19-20 above.

computing material handling time parameters based on a rectilinear distance between a centroid of each department of the layout redesign (Hailemariam: section 3.6.1. equation (3.2) and (3.3)).
Pourhassan et al. as modified by Hailemariam fails to teach explicitly applying the material handling time parameters to the simulation model to output a production value for comparison with a predetermined targeted production value to maximize production output for the facility. 
Shah et al. teaches applying the material handling time parameters to the simulation model to output a production value for comparison with a predetermined targeted production value to maximize production output for the facility (Fig. 2, section III “simulation has been used to solve the multi-period, dynamic facility layout problem with production capacity and material handling capacity constraints.”, equation (7) and (11), section 3.2. Simulatin Procedure). 
Pourhassan et al. as modified by Hailemariam and Shah et al. are analogous art because they are all related to a redesigning a facility layout.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Shah et al. into Pourhassan et al. as modified by Hailemariam’s invention to obtain the invention as specified in Claim 2. Particularly CRAFT as taught by Hailemariam would have been easily conceived by one having ordinary skill in the art to minimize the material movement cost by pair-wise exchanges among departments that are either adjacent or equal in area (Pg 14). Further Shah et al. teaches process sequence for each product 
As per Claim 11, Pourhassan et al. as modified by Hailemariam fails to teach explicitly wherein the simulation model using predetermined production objectives and constraints.
Shah et al. teaches wherein the simulation model using predetermined production objectives and constraints (Figure 1, section 3.2).
As per Claim 12, Pourhassan et al. as modified by Hailemariam teaches wherein the simulation model is formulated considering… resources available in the facility (Pourhassan et al.: section 4.1).
Pourhassan as modified by Hailemariam fails to teach explicitly …considering time.
Shah et al. teaches wherein the simulation model is formulated considering time and resources available in the facility (Fig. 1, section 3.2 “inputs required for the simulation model are production capacity, material handling capacity, and rate of part generation at the source for the given period.”).

As per Claim 13, Pourhassan et al. as modified by Hailemariam fails to teach explicitly wherein the simulation model is configured to verify if resource allocation for the facility can satisfy a predetermined production threshold in view of the layout redesign.
Shah et al. teaches wherein the simulation model is configured to verify if resource allocation for the facility can satisfy a predetermined production threshold in view of the layout 

As per Claim 14, Pourhassan et al. as modified by Hailemariam teaches wherein the plurality of optimization algorithms considers… facility associated with plant propagation (Hailemariam:: Figure 2.2 Pg 8-11, Fig. 6.13- 6.14, Pg 61-63)
Pourhassan et al. as modified by Hailemariam fails to teach explicitly wherein the plurality of optimization algorithms considers a total number of the departments of the facility....
Shah et al. teaches wherein the plurality of optimization algorithms considers a total number of the departments of the facility … (section II “total number of departments (Locations) during time period t”).

6.	Claim 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pourhassan et al. (“An integrated simulation-based optimization technique for multi-objective dynamic facility layout problem”) in view of Hailemariam (“Redesign of the Layout and the Materials Flow of a Production Plant”), further in view of Jaafari et al. (“A Multi-Objective Formulation for Facility Layout Problem”).
Pourhassan et al. as modified by Hailemariam teaches most all the instant invention as applied to claims 1, 4, 5, 9, 10, 15-17, and 19-20 above.
As per Claim 7 and 18, Pourhassan et al. as modified by Hailemariam teaches wherein the layout redesign minimizes material handling time (Pourhassan et al.: Introduction), the material handling time being a summation over all commutation between different departments of the layout redesign considering a frequency and a distance of each origin-destination pair (Hailemariam: section 3.6.1, section 3.7, “frequency of trips or flow of material”).
Pourhassan et al. as modified by Hailemariam fails to teach explicitly minimizes …design impact … the design impact based on a number of corners for each department of the layout redesign to define a realistic design.
Jaafari et al. teaches minimizes …design impact … the design impact based on a number of corners for each department of the layout redesign to define a realistic design (section V “Min p” based on corners of each department).
Pourhassan et al. as modified by Hailemariam and Jaafari et al. are analogous art because they are all related to a redesigning a facility layout.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Jaafari et al. into Pourhassan et al. as modified by Hailemariam’s invention to minimize departmental material handling cost and maximize closeness rating (Jaafari et al.: Abstract). Particularly CRAFT as taught by Hailemariam would have been easily conceived by one having ordinary skill in the art to minimize the material movement cost by pair-wise exchanges among departments that are either adjacent or equal in area (Pg 14). 


Jaafari et al. teaches wherein effect of the material handling time and design impact is normalized using a plurality of predetermined weights (section II “The objective function is given by Equation (6).  Objective function is sum weighted total of the departmental material handling costs and the maximum closeness rating”).

Allowable Subject Matter
7.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter:
(Claim 3) “iteratively ranking each of the plurality of departments based on commutation scores computed for the plurality of departments, and 
identifying the locations based on the sizes and the commutation scores”
(Claim 6) “(i) defining centroids of each of the departments of the layout redesign, and 
(ii) calculating an initial cost considering inter department rectilinear distances, commute scores, and a quantity of corners in each department; and 
evaluating a possible exchange of a first department of the layout redesign with a second department adjacent to the first department; 
repeating steps (i) through (ii) for departments affected by the exchange to compute an updated cost which improves upon the initial cost, 

Conclusion
8.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Foltz et al. (US 7725857 B2) discloses computer-automated method for analyzing an organizational floorplan layout with data collected. 
	Kudo et al. (US 20020193972 A1) discloses a workshop facility designing method using data including a plurality of parameters for generating an initial layout for a plurality of departments of a facility and a resource allocation.
Leno et al. (“MIP model and elitist strategy hybrid GA–SA algorithm for layout design”) discloses a facility layout designing algorithm discloses defining centroids of each of the departments of the layout redesign, calculating an initial cost considering inter department rectilinear distances and evaluating a possible exchange of a first department of the layout redesign with a second department adjacent to the first department, repeating steps (i) through (ii) for departments affected by the exchange to compute an updated cost, identifying the locations based on the sizes and designing the facility layout.
Suo et al. (“Modeling and Simulating of Facility Layout based on Manufacturing Costs”) discloses modeling and simulating of Facility Layout based on Manufacturing Costs.
Chen et al. (“Managing Dynamic Facility Layout with Multiple Objectives”) discloses Dynamic Facility Layout designing tool with Multiple Objectives.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146